DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-40 have been considered and double patenting rejection is withdrawn in view of the amendment.  Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive in part because the applicant indicates that support for new limitations for claims 1, 26, and 36 and new claims 41-55 can be found in US application 10/386,360, which is incorporated by reference. However, the examiner submits that instant application 16/197,754 does not provide a proper support for amended limitation, as well as parent applications, 13/930,808, 10/997,062, and 60/525,208. Moreover, the applicant’s mentioned application 10/386,360 is not claimed as a parent application for instant application and does not provide adequate support for the amended limitation. Therefore, amended limitations and new claims are rejected under 112 (a) and (b). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to amended independent claims 1, 26, and new claim 41, the claims recite limitations of “a transducer identification program,” “automatically set” and “wherein a user selects an anatomic structure for imaging to adjust the automatically set transducer parameters” as well as “the processor being operative to finger operation of the integrated touch screen display to operate a graphical user interface that displays the an attached transducer assembly.”
In addition, amended claim 36 and new claim 55 recite “histogram.”
However, the examiner submits that the limitation of “a transducer identification program” is not disclosed in the specification, but rather “identification chip” and “identification circuit” (as claimed in claim 18) is disclosed in the specification. 
The examiner searched for support in the specification, but could not find any support for disclosing “automatically set” and “Selecting an anatomic structure for imaging to adjust,” and “histogram.”
 Thus, all the limitations listed above are not supported in the specification, and the specification does not demonstrate that applicant has made an invention that achieves claimed limitation because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 2-25, 26-35, 37-40 are rejected as they inherit the rejection of claims 1, 26, and 41 as discussed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 41 recite “the processor being operative to finger operation of the integrated touch screen display to operate a graphical user interface that displays the an attached transducer assembly” and is not clear whether image of attached transducer assembly is displayed or type of the transducer as previously claimed. 
In addition, claims 26 and 41 recites multiple “integrated touch screen display” and “display” and they seem to be referring to the same display and the examiner recommends using consistent term to clearly define the limitations. 
Claims 27-40 and 42-55 are rejected as they inherit rejection of claims 26 and 41 as discussed above.
Allowable Subject Matter
Claims 1, 26, and 41 would be allowable when amended to overcome current 112 rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to amended limitations for independent claims 1, 26, and 41, the examiner submits “Brock-Fisher” (US 6,500,126) discloses the computer configured to operate a transducer identification program that detects an attached transducer assembly (transducer comprises a memory unit storing identification information, and identification information identifies the type of transducer connected to the ultrasound imaging system Col. 4 lines 27-37).
However, Brock-Fisher does not disclose “adjust system operation based on automatically set transducer parameters for the selected transducer wherein a user selects an anatomic structure for imaging to adjust the automatically set transducer parameter”  in claim 1 and a graphical user interface that displays the attached transducer assembly and automatically set imaging parameters, upon connection of the first transducer connector and a selection of anatomic structure to be imaged” in claims 26 and 41.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793